In a proceeding pursuant to CPLR article 78 to compel the Town of Cortlandt to accept an offer of dedication for a certain road in a subdivision, the appeal is from a judgment of the Supreme Court, Westchester County, dated September 4, 1979, which dismissed the petition. Matter remitted to the Supreme Court, Westchester County, for a hearing to determine whether the Town of Cortlandt exercised de facto jurisdiction over the road in question. In lieu of a hearing, within 20 days after service upon the respondent of a copy of the order to be made herein, together with a notice of entry thereof, the parties may enter into a stipulation that the town in fact performed certain public functions with regard to said road. Appeal held in abeyance in the interim. Although the record is barren as to whether the Town of Cortlandt exercised de facto jurisdiction ovér the road in question, at oral argument counsel for both parties agreed that the town had performed such public services as garbage pickup and snow removal on the road. Accordingly, in order for this court to rule on the legal effect that such actions have on the towns refusal to accept the offer of dedication, a further record must be made. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.